Citation Nr: 1203644	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 30 percent rating for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his service-connected bilateral hearing loss disability.

In this case, in weighing the evidence, the RO discounted a July 2009 audiological examination report by Dr. Palumbo, a private audiologist, because "no controlled speech discrimination test (Maryland Consonant-Vowel Nucleus-Consonant (CNC)) was conducted." See 38 C.F.R. § 4.85 (2011).  In an April 2010 report, Dr. Gross provided speech discrimination scores based on the Maryland CNC test, but did not offer audiological findings for the thresholds listed in 38 C.F.R. 4.85.  Subsequent to the RO's decision, the United States Court of Appeals for Veterans Claims (Court) decided Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Court in Savage found that it was error for VA not to seek clarification from a private doctor as to whether an audiological hearing report was based on the Maryland CNC test, or explain why such clarification was not needed or was unreasonable.  Id. at 272.  As such, this claim must be remanded.

Further, the Board notes that the last VA examination was conducted in December 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through March 2008.  On remand, any additional VA treatment records dated after March 2008 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his hearing loss disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from March 2008 to the present should be added to the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his hearing loss symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding pertinent records with the claims file, and after seeking clarification of the audiological findings in the July 2009 private medical report to determine whether the Maryland CNC speech discrimination test was performed, and if so, the results of that testing, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected hearing loss disability renders him unable to secure or follow a substantially gainful occupation.  

If not, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected service-connected hearing loss disability, given his current skill set and educational background.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

4.  Thereafter, reconsider the Veteran's claim for a higher rating.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

